Citation Nr: 0004993	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-08 517A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the July 
20, 1989, Board decision, which denied a claim of entitlement 
to restoration of a total disability rating based on 
individual unemployability.


REPRESENTATION

Moving Party Represented by:  Robert V. Chisholm, Attorney at 
Law


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error in a July 20, 1989, Board decision.



FINDINGS OF FACT

1.  By rating decision dated August 1973, the veteran was 
awarded a total rating based on individual unemployability, 
effective March 30, 1973.

2.  By rating decision dated June 1986, the veteran's total 
rating based on individual unemployability was terminated, 
effective September 1, 1986.

2.  In a July 20, 1989, decision the Board denied restoration 
of a total evaluation based on individual unemployability.

3.  The Board in its July 1989 decision incorrectly applied 
extant regulations, specifically 38 C.F.R. § 3.343(c), and 
this manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The Board's July 20, 1989 decision did contain clear and 
unmistakable error in failing to grant a claim for 
restoration of a total rating based on individual 
unemployability.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999); 38 C.F.R. §§ 3.343 and 
3.344 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 20, 1989, the Board issued a decision that denied 
the veteran's claim of entitlement to restoration of a total 
rating based on individual unemployability.  In June 1998, 
the veteran (moving party) filed a request for revision of 
the July 1989 Board decision on the grounds of clear and 
unmistakable error (CUE).  In August 1998, the Board 
notified the moving party that it would defer determination 
on his request for revision of the prior Board decision on 
the grounds of CUE until promulgation of final regulations 
necessary for carrying out the provisions of Pub. L. No. 
105-111 (Nov. 21, 1997).  That act added to title 38, United 
States Code, a new section 7111, which governs revision of 
Board decisions on grounds of CUE.  

The final rules on revision of decisions on the grounds of 
CUE became effective on February 12, 1999.  See 64 Fed. Reg. 
2134 (1999).  In May 1999, the Board sent a letter and copy 
of the CUE regulations to the moving party and his attorney.  
The moving party was also informed that if he did not wish to 
proceed with his CUE claim, he should respond, in writing, 
within 60 days.  No response was received.  Thereafter, in 
August 1999, the Board notified the moving party and his 
attorney that he had 30 days to file any additional response 
before the Board proceeded with adjudication of the CUE 
claim.  Again, no response was received.  Thus, the Board 
will now proceed with adjudication of the CUE claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The moving party has alleged that the Board's July 1989 
decision which denied the veteran's claim for restoration of 
a total rating based on individual unemployability contains 
CUE in that the Board failed to follow the regulations in 
effect at that time pertaining to rating reductions, 
specifically, 38 C.F.R. § 3.343 and 3.344.  

The Board initially finds that the moving party has satisfied 
the preliminary requirements of 38 C.F.R. § 20.1403.  
Therefore, the Board will now address the claim on the 
merits.  

As stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1999) ("the Court"), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  At the time of the July 1989 
Board decision, the standard for reduction of a total rating 
based on individual unemployability was set out in 38 C.F.R. 
§ 3.343(c) (1989) which states, in pertinent part:  

In reducing a rating of 100 percent service-
connected disability based on individual 
unemployability, the provisions of § 3.105(e) are 
for application but caution must be exercised in 
such a determination that actual employability is 
established by clear and convincing evidence.  
(Emphasis added.)

"The 'clear and convincing' standard of proof is an 
intermediate standard of proof between 'preponderance of the 
evidence' and 'beyond a reasonable doubt', and is used when 
the individual interests at stake are more substantial than 
those in a typical civil dispute."  Olson v. Brown, 5 Vet. 
App. 430, 434 (1993) [citations omitted].  Thus, it must be 
determined whether the Board correctly applied this "clear 
and convincing" standard to the evidentiary record at the 
time of the July 1989 decision.  

The evidence of record at the time of the Board's decision in 
July 1989 consisted of VA and private medical records, VA 
medical examination reports, a VA field examination report 
dated March 1986, and multiple lay statements and testimony 
of the veteran and his spouse.  Review of this evidence 
indicates that the veteran had not been employed since 1973.  
Prior to the subject termination of benefits, he had been 
assigned a total (100%) rating based on unemployability 
(TRIU) since March 1973.  By rating decision dated June 1986, 
the RO reduced the veteran's combined service-connected 
disability rating from 60 to 50 percent and terminated the 
veteran's TRIU.  Both the RO's 1986 termination decision and 
the subsequent decision of the Board in July 1989 appear to 
rely primarily on a March 1986 VA field examination report.

Medical evidence of record at the time of the Board's July 
1989 decision included VA and non-VA medical examination 
reports dated in 1972 and 1973, which indicated degenerative 
osteoarthritis in the cervical, dorsal and lumbosacral spines 
with restriction of motion and complaints of moderate pain. 
X-rays also showed degenerative changes in both knees.  The 
medical examiner for the Rhode Island Retirement System 
opined in a letter dated February 1973, that the veteran was 
"permanently disabled from all work."  

On VA examination report dated September 1985, both physical 
examination and x-ray evidence indicated severe compromise in 
the cervical spine region.  X-rays also showed severe 
degenerative disease in the dorsal and lumbosacral spines.  

The VA field examination report, dated March 1986, indicated 
that correspondence had been received from a certain 
individual that the veteran played tennis regularly and 
therefore was not totally disabled.  The field examiner met 
this same informant who identified a man playing tennis to be 
the veteran.  The field examiner noted that this person had 
no discernable disability of motion and, in fact, displayed 
an agility well above the norm for the veteran's reported 
age.  The veteran was described as being approximately 5'6" 
or 5'7" tall, of slight build with dark complexion, 
appearing to be in his 70's.  The Board notes that the field 
examiner never verified the actual identity of the observed 
tennis player and further reported that the informant 
appeared to have some psychiatric problems.  The Board 
further notes that there is no evidence in this field 
examination report as to the veteran's actual employability.

An excerpt from an undated private medical report of Dr. R. 
Morris, indicated treatment and diagnosis of mild 
hyperthyroidism.  Of interest is the veteran's noted height 
of 5'2 3/4" and weight of 112 3/4 pounds.

Report of VA examination dated April 1986, noted that the 
examiner had been provided a copy of the above-referenced 
field examination report.  Subjective complaints of pain and 
limitation of motion were noted.  The veteran presented for 
the examination using a cane for ambulation.  The impression 
was degenerative arthritis of the cervical and lumbar spine 
with resultant chronic neck and low back pain.  The examiner 
noted that, based on the investigative report, it appeared 
that the veteran's functional ability was greater than 
claimed.  However, the medical examiner also stated that 
"[t]he x-rays, however, indisputively reveal marked 
degenerative arthritis and it would be surprising if he were 
asymptomatic from this problem.  Based on these findings I 
would suspect that he does have some symptoms, however, the 
extent of these is not clear based on contradiction between 
his statement and the investigative report."

Private medical examination report, dated December 1986, from 
Dr. W. L. Norton, indicated the veteran had a long history of 
osteoarthritis.  He had recently been diagnosed to be 
hyperthyroid.  Based on clinical and x-ray evidence, the 
diagnostic conclusion was severe osteoarthritis and 
degenerative disc disease of the lumbar spine; and 
osteoarthritis and degenerative disc disease (moderately 
severe) of the cervical spine.  

VA examination report dated July 1988, described the veteran 
as a lean 77-year old male who walked very slowly.  He was 
right-handed.  He had decreased range of motion of the 
cervical spine and lumbosacral spine with rather severe 
kyphosis.  Examination of the right hand revealed some 
thickening and tenderness over all the fingers with strength 
only about 50 percent.  The diagnostic impression was 
degenerative arthritis involving the hands, cervical spine, 
thoracic spine and lumbosacral spine, right shoulder, and 
knees manifested by pain, limitation of motion, tenderness, 
and x-ray evidence of marked changes.  The examiner further 
commented that:

This elderly veteran has very severe degenerative 
changes involving the areas noted above, which 
combined with his advanced years prevents him from 
performing any type of significant work.  ...  The 
condition is very severe and interferes with any 
type of work and will undoubtedly become every 
[sic] worse if he gets much older.  (Emphasis 
added)

Based on the evidence then of record, the Board finds that if 
38 C.F.R. § 3.343 (1989) had been correctly applied, it would 
have manifestly changed the outcome of the decision because 
at the time of the termination of the veteran's total rating, 
actual employability had not been established by clear and 
convincing evidence in this case.  The record is void of any 
evidence of employment or employability; thus, there 
certainly was not "clear and convincing evidence" to 
warrant termination of the TRIU.  Reasonable minds could only 
conclude that the veteran's TRIU should be restored.  See 
Olson v Brown, 5 Vet. App. at 435.  Therefore, the Board 
finds that the July 20, 1989 decision of the Board which 
denied restoration of the veteran's total rating based on 
individual employability was "clear and unmistakable 
error".  Accordingly, as to the issue of restoration of the 
veteran's TRIU, the July 20, 1989 decision of the Board is 
revised and restoration of the TRIU is hereby granted.  



ORDER

Restoration of the TRIU, effective September 1, 1986, is 
granted.



		
	SANDRA L. SMITH
Acting Member, Board of Veterans' Appeals


 



